Exhibit 10.24.1


AMENDMENT NO. 1
TO TRANSACTION AGREEMENT


THIS AMENDMENT NO. 1 TO TRANSACTION AGREEMENT (this “Amendment”) is dated
effective as of January 20, 2017 by and among CVR Partners, LP, a Delaware
limited partnership (the “Partnership”), Coffeyville Resources, LLC, a Delaware
limited liability company (the “Sole Member”), each of the Holders listed on
Schedule A hereto (collectively, the “Partnership Unitholders”), as holders of
outstanding Common Units of the Partnership, and GSO Capital Partners LP, a
Delaware limited partnership, in its capacity as the Holders’ Representative
(the “Holders’ Representative”).


RECITALS


WHEREAS, the Partnership, the Partnership Unitholders and the Holders’
Representative are each parties to the Transaction Agreement effective as of
April 1, 2016, (the “GSO Transaction Agreement”), and desire to amend the terms
of the Transaction Agreement in order to provide the Partnership Unitholders
with the right to appoint one director to the Board of Directors of the
Partnership GP through the Holders’ Representative;


WHEREAS, simultaneous with, and contingent upon, the execution of this
Amendment, the Partnership, the Sole Member, Rentech, Inc. (the “Rentech”),
Rentech Nitrogen Holdings (“Holdings”), and DSHC, LLC (“DSHC” and, together with
the Rentech and Holdings, the “Rentech Partnership Unitholders”) are executing
an amendment (the “Rentech Amendment”) to the Transaction Agreement dated as of
August 9, 2015, by and among the Partnership, the Sole Member and the Rentech
Partnership Unitholders (the “Rentech Transaction Agreement”) in order the
facilitate providing GSO Capital with the direct right to appoint, pursuant to
this Amendment, one director to the Board of the Partnership GP upon the terms
set forth herein; and


NOW, THEREFORE, the Partnership, the Sole Member, the Partnership Unitholders,
and the Holders’ Representative each hereby agree as follows:


1.Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the GSO Transaction Agreement.


2.Amendments.


a.    The Sole Member is hereby added as a party to the GSO Transaction
Agreement.


b.    Section 1.01 of the GSO Transaction Agreement is hereby amended to include
the following definitions in appropriate alphabetical order:


“Cause” shall exist for any director if the Sole Member determines, in good
faith, that such director engaged in (a) acts or omissions constituting a breach
of such director’s applicable duties to the Partnership or its partners, or any
of the Partnership’s subsidiaries, as such duties are consistently applied to
other directors of the Partnership GP or (b) acts or omissions that involve
crimes of moral turpitude.


“Included Assignees” has the meaning set forth in the Rentech Transaction
Agreement.




1





--------------------------------------------------------------------------------





c.    The term “Agreement” in the GSO Transaction Agreement shall be amended and
restated as follows:


“Agreement” means the Transaction Agreement entered into by and among the
Partnership, the Partnership Unitholders and the Holders’ Representative, dated
as of April 1, 2016, as amended from time to time.


d.    Article II of the GSO Transaction Agreement is hereby renamed “Lock-up,
Standstill and Board of Directors” and the following subsections are hereby
added to Article II of the GSO Transaction Agreement:


Section 2.04     Size of Board. The Board of Directors of the Partnership GP
shall include a total of up to eleven directors, one of whom may be appointed by
the Holders’ Representative on behalf of the Partnership Unitholders as provided
in Section 2.05.


Section 2.05 Director Designation Rights.


(a)    For so long as the Rentech Partnership Unitholders and their Included
Assignees have record and beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of Partnership Common Units (as defined in the Rentech
Transaction Agreement) that constitute at least 7.5% of the outstanding Common
Units, the Partnership Unitholders shall be entitled to appoint one director to
the Board of Directors of the Partnership GP. The Holders’ Representative may
designate the director for appointment on behalf of the Partnership Unitholders
pursuant to its authority in Section 3.17 of this Agreement.


(b)    If at any time the Rentech Partnership Unitholders and their Included
Assignees have record and beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of Partnership Common Units (as defined in the Rentech
Transaction Agreement) that constitute less than 7.5% of the outstanding Common
Units, the right of the Partnership Unitholders to appoint one director pursuant
to this Agreement shall forever terminate.


(c)    If, following appointment to the Board of Directors of the Partnership
GP, the director appointed by the Partnership Unitholders resigns or is
otherwise unable to serve for any reason, or is removed, and the Partnership
Unitholders still have the right to appoint such director pursuant to Section
2.05(a), then, the Partnership Unitholders shall be entitled to designate a
replacement director. The Partnership Unitholders may cause the removal of any
director appointed by the Partnership Unitholders for any reason. The Sole
Member may remove the director appointed by the Partnership Unitholders only for
Cause or pursuant to clause (d) below.


(d)    In the event that the Rentech Partnership Unitholders and their Included
Assignees cease to hold the minimum percentage of the outstanding Common Units
that entitles the Partnership Unitholders to appoint a director to the Board of
Directors of the Partnership GP pursuant to Section 2.05(a), the Sole Member may
remove such director from the Board of Directors of the Partnership GP for any
reason.


(e)    By written notice to the Partnership GP, the Partnership Unitholders may,
in their sole discretion, unilaterally terminate or waive their right to appoint
directors to the Board of Directors of the Partnership GP pursuant to this
Section 2.05.




2





--------------------------------------------------------------------------------





Section 2.06     Indemnification and Insurance. The Partnership shall provide
the director designee of the Partnership Unitholders the right to enter into any
indemnification agreement that it or the Partnership GP enters into with other
directors of the Partnership GP. For so long as the Partnership Unitholders have
the right to appoint a director to the Board of Directors of the Partnership GP
pursuant to Section 2.05(a), the Partnership GP shall maintain director and
officer insurance covering the director designee of the Partnership Unitholders
in such amounts and with such coverage as shall be determined by such Board of
Directors of the Partnership GP.


Section 2.07     Sole Member Obligations. The Sole Member agrees to take all
actions reasonably necessary under the Partnership GP LLC Agreement and
otherwise to effectuate the provisions Sections 2.04 through 2.07. The Sole
Member shall not amend the Partnership GP LLC Agreement to include any provision
that is inconsistent with such provisions.


3.Miscellaneous.
  
a.    Effectiveness of Amendment. This Amendment shall only become effective
upon both: (i) the execution and delivery of this Amendment by of the
Partnership, the Sole Member, the Partnership Unitholders and the Holders’
Representative and (ii) the execution and delivery of the Rentech Amendment by
the Partnership, the Sole Member, and the Rentech Partnership Unitholders.


b.    Continued Effectiveness of the Agreement. Except as otherwise provided
herein, each party confirms and agrees that the GSO Transaction Agreement is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.


c.    Counterparts; Facsimile Transmission; E-Mail. This Amendment may be
executed in several counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same agreement, it
being understood that all of the parties need not sign the same counterpart.
This Amendment may be delivered by facsimile transmission or electronic mail
with the same force and effect as if originally executed copies of this
Amendment were delivered to all parties hereto.
  
d.    Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.


e.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
choice of law principles thereof.


3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Transaction Agreement to be executed effective as of the date first above
written.


CVR PARTNERS, LP
By: CVR GP, LLC, its general partner


By:
 
/s/ Mark A. Pytosh
Name:
 
Mark A. Pytosh
Title:
 
Chief Executive Officer and President





COFFEYVILLE RESOURCES, LLC
 
By:
 
/s/ Mark A. Pytosh
Name:
 
Mark A. Pytosh
Title:
 
Senior Vice President, Administration







4





--------------------------------------------------------------------------------





HOLDERS’ REPRESENTATIVE


GSO CAPITAL PARTNERS LP


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


HOLDERS:


GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD.
By: GSO Capital Partners LP, its investment advisor


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO SSOMF NITRO BLOCKER LLC


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO CACTUS CREDIT OPPORTUNITIES FUND LP
By: GSO Capital Partners LP, its investment advisor


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


STEAMBOAT NITRO BLOCKER LLC


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


STEAMBOAT CREDIT OPPORTUNITIES INTERMEDIATE FUND LP


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO SPECIAL SITUATIONS FUND LP
By: GSO Capital Partners LP, its investment manager


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory




5





--------------------------------------------------------------------------------





GSO COASTLINE CREDIT PARTNERS LP
By: GSO Capital Partners LP, its investment advisor


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
By: GSO Palmetto Opportunistic Associates LLC, its general partner


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO CREDIT A-PARTNERS LP
By: GSO Credit-A Associates LLC, its general partner


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO AIGUILLE DES GRANDS MONTETS FUND II LP
By: GSO Capital Partners LP, its investment manager


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory


GSO ADGM II NITRO BLOCKER LLC


By: /s/ Marisa Beeney            
Name: Marisa Beeney
Title: Authorized Signatory




6





--------------------------------------------------------------------------------





SCHEDULE A




Holders


GSO SSOMF Nitro Blocker LLC
GSO Special Situations Fund LP
GSO Palmetto Opportunistic Investment Partners LP
GSO Credit-A Partners LP
Steamboat Nitro Blocker LLC
GSO Coastline Credit Partners LP
GSO Cactus Credit Opportunities Fund LP
GSO Aiguille des Grands Montets Fund II LP
GSO ADGM II Nitro Blocker LLC


7



